COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-11-00311-CR


Fred Earl Ingerson, III                §       From the 355th District Court

                                       §       of Hood County (CR11514)

v.                                     §       October 27, 2016

                                       §       Opinion by Justice Meier

The State of Texas                     §       (p)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment.       We reverse the trial court’s

judgment and render a judgment of acquittal.


                                   SECOND DISTRICT COURT OF APPEALS



                                   By /s/ Bill Meier
                                       Justice Bill Meier